Luke, J.
Cora Sassene, having been convicted in the recorder’s court of the City of Atlanta for a violation of a city ordinance, presented to the judge of the superior court a petition for writ of certiorari. The judge properly refused to sanction the writ, for the reason that the petition did not comply with the statutory requirements of law in the matter of verification and giving bond or filing a pauper’s affidavit. We say that, in addition to the reasons given by the judge for not sanctioning the petition for certiorari, the petition did not set out a single meritorious reason why the conviction of petitioner in the recorder’s court should be set aside.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.